DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 03/08/2022 has been entered.
Status of Claims
The Applicant has amended claims 1 and 24. Claims 2-5, 7-18, 25-28, 30-41 and 47 were previously canceled. Claims 21-23, 44-46, 48 and 50 are withdrawn. Claims 1, 6, 19-20, 24, 29, 42-43 and 49 are pending and presented for examination.
Response to Arguments
Applicant’s remarks filed 01/14/2022 have been fully considered and are addressed as follows:
Claim Rejections under 35 U.S.C. 101:
	Applicant’s amendment to the claims filed 01/14/2022 has partially overcome the 35 U.S.C. 101 rejections previously set forth (See Claim Rejections - 35 USC § 101).
Claim Rejections under 35 U.S.C. 112:
	Applicant’s amendment to the claims filed 01/14/2022 has overcome the 35 U.S.C. 112(a) rejections previously set forth. Therefore, the rejections are hereby withdrawn. 
Claims Rejections under 35 U.S.C. 102/103:
Applicant’s arguments, see Arguments/Remarks, filed 01/14/2022, with regard to the rejections of claim 1 under 35 USC 103 have been fully considered but they are not persuasive. 
Regarding the Applicant’s arguments that the prior art “fails to disclose a timing that a lane change action of the first vehicle occurs, at which the driving action instruction unit 140 instructs the vehicle 1 to decelerate, the vehicle 2 to accelerate, and the vehicle 3 to decelerate”, the Examiner respectfully disagrees.
Takada teaches a driving assistance request for lane changing is received from vehicle 1 (see at least Takada, para 0076), i.e. a lane change action of the first vehicle occurs. Takada further teaches instructing vehicles accelerate/decelerate under a condition the driving assistance request is made (see at least para 0080). Therefore, the prior art discloses the claim limitations as recited and the prior art and rejections have been maintained.
Regarding the Applicant’s arguments that the prior art “is totally silent about any operation aiming at a vehicle adjacent to the first vehicle in the target lane to which the first vehicle requests to change. Therefore, Takada fails to disclose the above feature b) as recited in amended claim 1”, the Examiner respectfully disagrees. 
Takada teaches instructing unit instructs vehicle 2 to accelerate and vehicle 3 to decelerate. Takada further teaches a notification device mounted on the vehicle 2 notifying the 
Claim 24 recite similar languages as claim 1 and is rejected for similar reasons above.
With respect to the dependent Claims 6, 19-20, 29, 42-43 and 49, the Applicant provides no additional arguments other than their dependency from the independent claims 1 and 24. Because independent claims 1 and 24 are not allowable, dependent Claims 6, 19-20, 29, 42-43 and 49 are not allowable.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 49 is rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.  
Claim 49 requires a computer readable store medium, which stores a program/instructions. The specification does not set forth what constitutes a computer readable medium, and therefore , in view of the ordinary and customary meaning of computer readable media and in accordance with the broadest reasonable interpretation of the claim,  said medium could be directed towards a  transitory propagating signal per se and considered to be non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. 101, Aug 24, 2009, p. 2.  Claims that recite nothing but the physical characteristics of a form of energy, such 
Therefore, the claim does not recite a patent eligible subject matter and is rejected under 35 U.S.C. 101.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 19-20, 24, 29, 42-43 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Takada (US20180046193, hereinafter Takada), in view of Zhang (CN106997690, hereinafter Zhang).
As to claims 1 and 24, Takada teaches a method and an apparatus for controlling a collaborative lane change, comprising: 
receiving, by a processor of a traffic control device when calling a program code stored in a memory of the traffic control device, a lane change request transmitted by a first vehicle, wherein the lane change request comprises vehicle information of the first vehicle (Takada, para 0076 teaches a driving assistance request for lane changing received from the vehicle that is a driving assistance target; para 0035-0036 teaches a computer and CPU); 
receiving vehicle information of other vehicles in a target lane to which the first vehicle requests to change (Takada, para 0076 teaches acquiring driving situations of other vehicles); and 
transmitting a first control instruction to the first vehicle according to the vehicle information of the first vehicle and vehicle information of other vehicles in a target lane to which Takada, para 0080 teaches instructing the vehicle to perform lane change; para 0076 teaches vehicle information of the vehicle and vehicle in a target lane).
wherein the transmitting the first control instruction to the first vehicle comprises:
transmitting the first control instruction to the first vehicle under a condition that a lane change action of the first vehicle occurs (See at least Takada, para 0075 for driving assistance at lane change time, i.e. lane change action, para 0076 for lane change request, i.e. lane change action; para 0080 for instructing the vehicle to perform lane change).
wherein the method further comprises: 
transmitting, by the processor of the traffic control device, a prompt information to the second vehicle, wherein the prompt information comprises an information prompting the second vehicle for an acceleration or an information prompting the second vehicle for a deceleration (see at least Takada para 0080 for notification device mounted on the vehicle 2 notifying the driver via at least one of sound and display that the driver should accelerate vehicle 2).
Takada does not explicitly teach transmitting the first control instruction to the first vehicle under a condition that a speed of the first vehicle is greater than a speed of a second vehicle adjacent to the first vehicle in the target lane to which the first vehicle requests to change, so as to cause the first vehicle to perform the lane change according to the first control instruction, transmitting a second control instruction to the first vehicle under a condition that the speed of the first vehicle is smaller than the speed of the second vehicle adjacent to the first vehicle in the target lane to which the first vehicle requests to change, so as to cause the first vehicle to decelerate or stop according to the second control instruction.
Zhang, para 0020 (para 0023 of translated version) teaches the own vehicle speed greater than vehicle speed on the target lane and lane change can be implemented), transmitting a second control instruction to the first vehicle under a condition that the speed of the first vehicle is smaller than the speed of the second vehicle adjacent to the first vehicle in the target lane to which the first vehicle requests to change, so as to cause the first vehicle to decelerate or stop according to the second control instruction (Zhang, para 0014 (para 0017 of translated version) teaches the vehicle reduces speed when the own vehicle speed is smaller than the speed of the vehicle on the target lane).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the method and the apparatus taught by Takada to include transmitting the first control instruction to the first vehicle under a condition that a speed of the first vehicle is greater than a speed of a second vehicle adjacent to the first vehicle in the target lane to which the first vehicle requests to change, so as to cause the first vehicle to perform the lane change according to the first control instruction and transmitting a second control instruction to the first vehicle under a condition that the speed of the first vehicle is smaller than the speed of the second vehicle adjacent to the first vehicle in the target lane to which the first vehicle requests to change, so as to cause the first vehicle to decelerate or stop according to the second control instruction, as taught by Zhang, to implement a safe and effective lane change (Zhang, para 0005 (para 0008 of translated version)).
As to claims 6 and 29, Takada teaches the method according to claim 1 and the apparatus of claim 24.
Takada further teaches transmitting the second control instruction to the first vehicle under a condition that a lane change preparation action of the first vehicle occurs; or transmitting the second control instruction to the first vehicle under a condition that a lane change action of the first vehicle occurs (Takada, para 0080 teaches driving action instruction unit instructs the vehicle to accelerate/decelerate in preparation for the lane change).
As to claims 19 and 42, Takada in view of Zhang teaches the method and the apparatus according to claims 1 and 24, wherein the vehicle information of the first vehicle comprises at least one of the following: position information and a head direction angle of the first vehicle (Takada, para 0038 teaches the driving situation includes position information and traveling direction).
As to claims 20 and 43, Takada in view of Zhang teaches the method and the apparatus according to claims 19 and 42, wherein the vehicle information of the first vehicle comprises at least one of the following: time information, a size, a speed, a longitudinal accelerated speed, a yaw velocity, a steering signal and a steering wheel angle of the first vehicle (Takada, para 0038 teaches at least a speed and time information).
As to claim 49, Takada in view of Zhang teaches a computer readable storage medium, comprising instructions, which, when being executed on a computer, cause the computer to perform the method of claim 1 (Takada, para 0035-0036 teaches a server with CPU and storage unit/instruction; see claim 1 above for the processor performing method of claim 1; also see Fig. 1).
Conclusion
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.  
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution. MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP §2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive.  See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R. 1.131(b), (c), (d), and (h) and therefore held not fully responsive. Generic statements such as "Applicants believe no new matter has been introduced" may be deemed insufficient.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGYE LIANG whose telephone number is (571)272-5410.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HONGYE LIANG/Examiner, Art Unit 3667

/KEVIN P MAHNE/Primary Examiner, Art Unit 3668